                         Case 5:21-cv-01353-SVK Document 17 Filed 03/04/21 Page 1 of 2


                   1   LATHAM & WATKINS LLP
                       Michael H. Rubin (CA Bar No. 214636)
                   2      michael.rubin@lw.com
                       Melanie M. Blunschi (CA Bar No. 234264)
                   3      melanie.blunschi@lw.com
                       505 Montgomery Street, Suite 2000
                   4   San Francisco, California 94111-6538
                       Telephone: +1.415.391.0600
                   5   Facsimile: +1.415.395.8095

                   6
                       Attorneys for Defendant Accellion Inc.
                   7

                   8

                   9                               UNITED STATES DISTRICT COURT

               10                                 NORTHERN DISTRICT OF CALIFORNIA

               11                                          SAN JOSE DIVISION

               12      JARAMEY STOBBE, individually and on         Case No.: 5:21-cv-01353-EJD
                       behalf of all others similarly situated,
               13                                                  NOTICE OF APPEARANCE OF
                                                                   MELANIE M. BLUNSCHI
               14                    Plaintiff,
               15               v.
                                                                   Hon: Edward J. Davila
               16      ACCELLION, INC.,
               17                    Defendant.
               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
               28

ATTORNEYS AT LAW
                                                                                           NOTICE OF APPEARANCE
 SAN FRANCISCO


                                                                                           Case No.: 5:21-cv-01353-EJD
                         Case 5:21-cv-01353-SVK Document 17 Filed 03/04/21 Page 2 of 2


                   1              TO THE CLERK OF THE COURT AND EACH PARTY IN INTEREST:

                   2          PLEASE TAKE NOTICE that Melanie M. Blunschi of LATHAM & WATKINS LLP

                   3   hereby enters her appearance in the above-captioned matter as counsel for Defendant Accellion,

                   4   Inc. (“Accellion”). She respectfully requests that all pleadings, notices, orders, correspondence

                   5   and other papers in connection with this action be served upon her at the following address:

                   6                                 Melanie M. Blunschi
                                                     LATHAM & WATKINS LLP
                   7                                 505 Montgomery Street, Suite 2000
                                                     San Francisco, California 94111-6538
                   8                                 Telephone: (415) 391-0600
                                                     Facsimile: (415) 395-8095
                   9                                 Email: melanie.blunschi@lw.com
               10

               11

               12      DATED: March 4, 2021                         LATHAM & WATKINS LLP

               13                                                     /s/ Melanie M. Blunschi
                                                                     Melanie M.. Blunschi (CA Bar No. 234264)
               14                                                        melanie.blunschi@lw.com
                                                                     505 Montgomery Street, Suite 2000
               15                                                    San Francisco, California 94111-6538
                                                                     Telephone: +1.415.391.0600
               16                                                    Facsimile: +1.415.395.8095
               17
                                                                      Attorney for Defendant Accellion, Inc.
               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
               28

ATTORNEYS AT LAW
                                                                                                 NOTICE OF APPEARANCE
 SAN FRANCISCO                                                          1                        Case No.: 5:21-cv-01353-EJD
